  Case 19-30430          Doc 33     Filed 06/20/19 Entered 06/20/19 14:36:56          Desc Main
                                      Document     Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

In re:                                          )
                                                )
RODNEY ALLEN PINCKNEY,                          )       Chapter 13
                                                )
         Debtor.                                )       Case No. 19-30430
                                                )

    MOTION OF MARLENE JONES TO CONVERT THIS CHAPTER 13 CASE TO A
    CHAPTER 7 CASE OR IN THE ALTERNATIVE TO DISMISS AND FOR OTHER
                          APPROPRIATE RELIEF

          Marlene Jones (“Jones”) moves the Court for an Order converting this case to a case

under Chapter 7, or in the alternative to dismiss this case, pursuant to 11 U.S.C. §1307 and for

other appropriate relief and respectfully shows the Court the following in support thereof:

          1.       On April 1, 2019 (the “Petition Date”), Rodney Allen Pinckney (the “Debtor”)

filed a petition under Chapter 13 of the United States Bankruptcy Code.

          2.       As of the Petition Date, Jones held a judgment lien in the amount of $51,120.76

on all real property owned by the Debtor and is a party in interest to this bankruptcy proceeding.

          3.       This Court has jurisdiction over these matters pursuant to 28 U.S.C. § 1334 and

28 U.S.C. § 157(b)(2).

          4.       On May 8, 2019, Jones filed the Objection of Marlene Jones to Confirmation of

Debtor’s Chapter 13 Plan on May 1, 2019 (the “Objection”). The allegations of the Objection

and the documents attached thereto are incorporated herein by reference.

          5.       On June 13, 2019, this Court entered an Order sustaining the Objection.

          6.       On June 19, 2019 the Debtor filed an Amendment to Chapter 13 Plan.

          7.       Contemporaneously with the filing of this Motion, Jones has filed an Objection of

Marlene Jones to Confirmation of Debtor’s Chapter 13 Plan as amended by the Amendment to



117840133_3
  Case 19-30430       Doc 33     Filed 06/20/19 Entered 06/20/19 14:36:56               Desc Main
                                   Document     Page 2 of 4


Chapter 13 Plan and Request for Hearing (the “Objection No. 2”). The allegations of Objection

No. 2 and the documents attached thereto are incorporated herein by reference.

        8.     Based upon the proof of claims filed in this case, the Debtor has failed to pay the

real property taxes owed on the real property owned by the Debtor.

        9.     11 U.S.C. § 1307 provides, in pertinent parts, as follows:

                      (c) Except as provided in subsection (f) of this section, on
                      request of a party in interest or the United States trustee and
                      after notice and a hearing, the court may convert a case
                      under this chapter to a case under chapter 7 of this title, or
                      may dismiss a case under this chapter, whichever is in the
                      best interests of creditors and the estate, for cause,
                      including —

                               (1)    unreasonable delay by the debtor that is
                               prejudicial to creditors;
                               …
                               (3)    failure to file a plan timely under section
                               1321 of this title;
                               (4)    failure to commence making timely
                               payments under section 1326 of this title;
                               (5)    denial of confirmation of a plan under
                               section 1325 of this title and denial of a request
                               made for additional time for filing another plan or a
                               modification of a plan;

        10.    This case should be converted or dismissed for the following reasons:

               (a)    Confirmation of the original plan was denied;

               (b)    The Plan as modified is not confirmable;

               (c)    The Debtor has failed to make the required Plan payments to the Trustee;

               (d)    The Debtor has failed to pay real property taxes on the real property

        owned by the Debtor;

               (e)    For the reasons stated in the Objection and in Objection No. 2, the Plan

        proposed by the Debtor was not proposed in good faith as required under 11 U.S.C. §

        1325(a)(3);
                                                 2
117840133_3
  Case 19-30430         Doc 33      Filed 06/20/19 Entered 06/20/19 14:36:56        Desc Main
                                      Document     Page 3 of 4


                 (f)    The Debtor will be unable to make the payments required under the plan

        filed by the Debtor;

                 (g)    The petition was not filed in good faith;

                 (h)    The Debtor has failed to comply with the provisions of Chapter 13 and the

        applicable provisions of Title 11; and

                 (i)    Such other reasons as may appear at the hearing.

        WHEREFORE, Jones respectfully requests that the Court:

        1.       Convert this case to a case under Chapter 7 pursuant to the provisions of 11

U.S.C. § 1307;

        2.       In the alternative, that the Court dismiss this case; and

        3.       That the Court grant Jones such additional relief as she may be entitled to under

the facts and the applicable law.



        This 20th day of June, 2019.

                                        /s/Robert H. Pryor_______________
                                        Robert H. Pryor, N.C. State Bar No. 10483
                                        McGuireWoods LLP
                                        201 North Tryon Street (28202)
                                        PO Box 31247
                                        Charlotte, NC 28231
                                        Telephone: 704.343.2071
                                        Facsimile: 704.444.8766
                                        E-mail: bpryor@mcguirewoods.com
                                        Attorneys for Marlene Jones




                                                   3
117840133_3
  Case 19-30430       Doc 33     Filed 06/20/19 Entered 06/20/19 14:36:56           Desc Main
                                   Document     Page 4 of 4


                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing MOTION OF MARLENE JONES TO CONVERT
THIS CHAPTER 13 CASE TO CHAPTER 7 CASE OR IN THE ALTERNATIVE TO
DISMISS AND FOR OTHER APPROPRIATE RELIEF has been served electronically or by
mailing a copy thereof, first class U.S. mail, postage prepaid to the following:

Ford Motor Credit                 Ford Motor Credit Company        Charlotte Division
PO Box 542000                     PO Box 62180                     401 West Trade Street
Omaha, NE 68154-8000              Colorado Springs CO 80962-       Charlotte, NC 28202-1633
                                  2180
Marlene Jones                     First Citizens Bank              First Citizens Bank Trust
8418 Galena View Drive            1024 Alleghany St                Company
Charlotte, NC 28269-7178          Charlotte, NC 28208-3890         P O Box 25187
                                                                   Raleigh NC 27611-5187
North Carolina Department of      Office of the Tax Collector      Mecklenburg County Tax
Revenue                           Mecklenburg County Tax           Collector
Bankruptcy Unit                   Collector                        PO Box 71063
P.O. Box 1168                     P.O. Box 31637                   Charlotte, NC 28272-1063
Raleigh, NC 27602-1168            Charlotte, NC 28231-1637

Rodney Allen Pinckney             Gaston Radiology                 Presbyterian Pathology Group
8525 Hammonds Street              PO Box 603498                    PO Box 4370
Charlotte, NC 28214-1436          Charlotte, NC 28260-3498         Florence, SC 29502-4370

Portfolio Recovery Associates     Warren L. Tadlock                Novant Health
LLC                               5970 Fairview Road               PO Box 1123
PO Box 41067                      Suite 650                        Minneapolis, MN 55440-1123
Norfolk VA 23541-1067             Charlotte, NC 28210-2100
Synchrony Bank                    Jeanne Ann Pennebaker            Mecklenburg Radiology
c/o PRA Receivables               Bochicchio & Pennebaker,         Associates
Management, LLC                   PLLC                             PO Box 221249
PO Box 41021                      10130 Perimeter Parkway          Charlotte, NC 28222-1249
Norfolk, VA 23541                 Suite 200
                                  Charlotte, NC 28216-0197
Internal Revenue Service
P.O. Box 7317
Philadelphia, PA 19101-7317


        This 20th day of June, 2019.


                                              /s/Robert H. Pryor_______________
                                              Robert H. Pryor


                                                 4
117840133_3
